      Case 1:16-cr-00389-AKH Document 82 Filed 02/27/20 Page 1 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

--------------------------------          x

UNITED STATES OF AMERICA.                 :

           V.                             :   16 CR 389 (AKH)

JONA RECHNITZ,                            :

                             Defendant.   :

--------------------------------          x




         MEMORANDUM OF LAW IN SUPPORT OF COBA’S MOTION
       FOR RESTITUTION UNDER THE CRIME VICTIMS’ RIGHTS ACT




                                          Christopher Gunther
                                          Skadden, Arps, Slate, Meagher & Flom LLP
                                          Four Times Square
                                          New York, NY 10036
                                          Telephone: (212) 735-3000
                                          Facsimile: (212) 735-2000
                                          Christopher.Gunther@Skadden.com

                                          Attorney for The New York City Correction
                                          Officers’ Benevolent Association
               Case 1:16-cr-00389-AKH Document 82 Filed 02/27/20 Page 2 of 14




                                                   TABLE OF CONTENTS

TABLE OF AUTHORITIES .......................................................................................................... ii

PRELIMINARY STATEMENT .....................................................................................................1

ARGUMENT ...................................................................................................................................3

          I.         THE CVRA GIVES COBA STANDING TO BRING THIS MOTION
                     AND THIS COURT JURISDICTION TO RULE ON IT .......................................3

          II.        BECAUSE RECHNITZ’S RELATIVE CULPABILITY WAS AT LEAST
                     EQUAL TO HIS CO-CONSPIRATORS, THERE IS NO BASIS TO
                     REDUCE HIS RESTITUTION TO A FRACTION OF COBA’S LOSS ...............4

          III.       RECHNITZ’S FINANCIAL CLAIMS HAVE BEEN UNDERMINED BY
                     NEW INFORMATION ...........................................................................................7

CONCLUSION ..............................................................................................................................11




                                                                     i
             Case 1:16-cr-00389-AKH Document 82 Filed 02/27/20 Page 3 of 14




                                                TABLE OF AUTHORITIES

                                                                 CASES

Fed. Ins. Co. v. United States, 882 F.3d 348 (2d Cir. 2018) .................................................. 3, 4, 7

United States v. Desnoyers, 708 F.3d 378 (2d Cir. 2013) .............................................................. 4

United States v. Grant, 235 F.3d 95 (2d Cir. 2000) ........................................................................ 8

United States v. Grigsby, 665 F. App’x 701 (10th Cir. 2016) ........................................................ 8

United States v. Thompson, 792 F.3d 273 (2d Cir. 2015) ............................................................... 9

United States v. Troper, No. 09-cr-0057 (LAK), 2017 WL 1167330 (S.D.N.Y. Mar. 28, 2017) .. 8

                                                             STATUTES

18 U.S.C. § 3664 ..................................................................................................................... 4, 7, 9

18 U.S.C. § 3771 ..................................................................................................................... 1, 3, 4

                                                   OTHER AUTHORITIES

Amy E. Lerman, Officer Health and Wellness: Results From the California Correctional Officer
 Survey 4 (2017)........................................................................................................................... 9

Steven J. Stack & Olga Tsoudis, Suicide Risk Among Correctional Officers: A Logistic
  Regression Analysis, 3 Archives of Suicide Research 183 (1997) ............................................. 9




                                                                      ii
         Case 1:16-cr-00389-AKH Document 82 Filed 02/27/20 Page 4 of 14




                                PRELIMINARY STATEMENT

               The New York City Correction Officers’ Benevolent Association, Inc. (“COBA”)

respectfully submits this memorandum of law in support of its motion for restitution pursuant to

18 U.S.C. 3771(d)(3) of The Crime Victims’ Rights Act (“CVRA”). At Jona Rechnitz’s

sentencing on December 19, 2019, the Court orally imposed $10 million in restitution to COBA

and a payment schedule of $500,000 per year. It appears that the government has not yet

submitted, and the Court has not yet signed, a written order of restitution as contemplated at the

sentencing hearing.

               Before the Rechnitz sentencing, the Court already had made Murray Huberfeld

and Norman Seabrook each jointly and severally responsible for $19 million in restitution, the

full losses suffered by COBA’s members. COBA appreciates these orders, but full payment

remains doubtful. Seabrook appears to lack financial means and has been sentenced to 58-month

term of imprisonment. Huberfeld is challenging his restitution order on appeal, also faces years

of imprisonment and has obtained a stay of his payment obligations. Altogether, COBA has

recouped less than $5 million to date: an initial $4 million payment, followed by another

$750,00, both from Huberfeld.

               At the sentencing of Rechnitz—who may hold substantial assets—the Court

appeared poised to once again order $19 million in restitution, joint and several. However, the

government made an extraordinary plea for leniency described by the Court as “the most

emotional and extensive” Your Honor has ever heard from a prosecutor on behalf of a

cooperating witness. (Dec. 19, 2020 Tr. at 61:21-22). The government argued that the Court

had discretion to impose just a fractional amount of restitution, based on the dubious claim that

Rechnitz was perhaps less culpable than Huberfeld and Seabrook. (Id. at 34:13-16). The Court



                                                 1
             Case 1:16-cr-00389-AKH Document 82 Filed 02/27/20 Page 5 of 14




    relied on this argument and orally imposed 53 percent restitution ($10 million), noting that

    COBA had invested $10 million in Platinum Partners during Rechnitz’s active involvement in

    the bribery scheme.

                   COBA recognizes that the duty to impose sentence is difficult and that the Court

    had to weigh the government’s § 5K1.1 letter when determining the length of Rechnitz’s

    incarceration. Yet when it comes to restitution, leniency for Rechnitz means severity for

    COBA’s members: the losses here are their retirement nest eggs. COBA respectfully submits

    that a finding of lesser relative culpability on the part of Rechnitz is at odds with his role as the

    defendant who conceived of the bribery scheme, facilitated it with his own funds and personally

    delivered the bribe, all to pull as much COBA money into Platinum Partners as possible. In

    short, Rechnitz is at least as blameworthy as Huberfeld and Seabrook, if not more so. The Court

    should make Rechnitz jointly and severally responsibility for the full unpaid amount of COBA’s

    loss: $14.25 million.1

                   The payment schedule for Rechnitz’s restitution is also critically important to

    COBA. The Court found Rechnitz’s various representations about his financial condition

    unreliable, particularly given his exorbitant spending habits. (Dec. 19, 2020 Tr. at 40:15-16).

    Since Rechnitz’s sentencing hearing, additional reasons have emerged to reject Rechnitz’s

    financial claims, as described below. The Court should order Rechnitz to make immediate

    payment of all restitution, and should afford Rechnitz relief from immediate payment only if he

    can reliably demonstrate true need for more time to pay.



1
    This increased repayment amount posts no risk of granting COBA a windfall. Under United
    States v. Nucci, COBA cannot obtain double recovery in the context of restitution. 364 F.3d 419,
    423 (2d Cir. 2004). Should one of Rechnitz’s fellow defendants make COBA whole, Rechnitz’s
    obligation will also terminate.

                                                       2
         Case 1:16-cr-00389-AKH Document 82 Filed 02/27/20 Page 6 of 14




                                           ARGUMENT

I.     THE CVRA GIVES COBA STANDING TO BRING THIS MOTION AND THIS
       COURT JURISDICTION TO RULE ON IT

               COBA has standing to move for an order of restitution under the CVRA. The Act

provides a crime victim “[t]he right to full and timely restitution as provided in law.” 18 U.S.C.

§ 3771(a)(6). “By vesting a right in victims to obtain restitution . . . the CVRA confers standing

on victims to seek restitution on their own behalf . . . .” Fed. Ins. Co. v. United States, 882 F.3d

348, 359 (2d Cir. 2018) (emphasis in original). The CVRA provides that the right to restitution

“shall be asserted in the district court in which a defendant is being prosecuted for the crime or,

if no prosecution is underway, in the district court in the district in which the crime occurred.” §

3771(d)(3). The Act further states that “[t]he district court shall take up and decide any motion

asserting a victim’s right forthwith” and allows victims to seek a writ of mandamus from the

Court of Appeals in the event the motion is denied. Id.

               The Court’s oral imposition of sentence upon Rechnitz presents no barrier to the

Court’s consideration of COBA’s motion. First, the steps for finalizing restitution have not yet

taken place. It appears from the ECF docket that no restitution order has been submitted by the

government or approved by the Court. Also, the Court has not issued Rechnitz’s Judgment and

Commitment order, and so Rechnitz has not yet filed a notice of appeal. In addition, while

COBA had the opportunity to address the Court through its president, Elias Husamudeen, at

sentencing, this was not through counsel and came before the government’s unexpected

suggestion that Rechnitz was less culpable than Huberfeld and Seabrook. The government had

not made this argument previously. Indeed, even Rechnitz himself did not claim lesser relative

culpability in his restitution submission filed before sentencing.




                                                  3
         Case 1:16-cr-00389-AKH Document 82 Filed 02/27/20 Page 7 of 14




               Second, even if Rechnitz’s sentence had become final, the statutory restrictions

against reopening a sentence do not apply to COBA’s motion under the CVRA. In Fed. Ins. Co.

v. United States, the Second Circuit held that the limitations in 18 U.S.C. § 3771(d)(5) did not

impede the Court of Appeals from considering a mandamus application for restitution under the

CVRA. 882 F.3d at 365. The logic of Fed. Ins. Co. is that the CVRA affords a victim the right

to move for restitution even where sentence already has been imposed. Thus, this Court likewise

retains jurisdiction to consider COBA’s CVRA motion for restitution.


II.    BECAUSE RECHNITZ’S RELATIVE CULPABILITY WAS AT LEAST EQUAL
       TO HIS CO-CONSPIRATORS, THERE IS NO BASIS TO REDUCE HIS
       RESTITUTION TO A FRACTION OF COBA’S LOSS

               Under the Mandatory Victim Restitution Act (“MVRA”), this Court may either

“make each defendant liable for payment of the full amount of restitution or . . . apportion

liability among the defendants to reflect the level of contribution to the victim’s loss and

economic circumstances of each defendant.” § 3664(h). In apportioning restitution, the district

court must give a full explanation for how it arrived at the division and amount of the restitution

ordered. See, e.g., United States v. Desnoyers, 708 F.3d 378, 390 (2d Cir. 2013) (vacating and

remanding a restitution order where the district court did not fully explain why it picked a

particular apportionment plan and restitution amount).

               On the facts here, the government erred by urging the Court to consider relative

culpability as a basis to impose on Rechnitz a fraction of the $19 million restitution ordered

against Huberfeld and Seabrook. The entire bribery scheme was Rechnitz’s idea. It was

Rechnitz who set these events into motion by identifying Seabrook as an investor and offering to

approach him on behalf of Huberfeld. (Seabrook 2d Trial Tr. at 634:6-16.) It was Rechnitz who

suggested the bribe, and negotiated it with Seabrook. (Id. at 636:2-6; 648:10-13.) And, it was


                                                  4
             Case 1:16-cr-00389-AKH Document 82 Filed 02/27/20 Page 8 of 14




    Rechnitz who financed the bribe, putting up his own money to pay it, and who executed the bribe

    by delivering a luxury bag of cash as well as hospitality to keep Seabrook happy and engaged in

    the scheme. (Id. at 696-97, 712:1-2.) As this Court noted, it was this bribe that Rechnitz

    facilitated which warped Seabrook’s view of the Platinum Partners investment and led to

    COBA’s $19 million loss. (Dec. 19, 2020 Tr. at 13:1-4.) Rechnitz was the opposite of a bit

    player. He was the prime mover, cheerleader and principal actor in the bribe that blinded

    Seabrook to his fiduciary obligations to protect the assets COBA’s members relied on for their

    retirement. If anything, Rechnitz has greater culpability than his partners in crime.2

                   The Court set restitution at $10 million since this was the amount “they were

    discussing when [Rechnitz] and Seabrook came to terms on the bribe,” (Dec. 19, 2020 Tr. at

    39:21-23), and because the $10 million COBA investment in Platinum Partners was the amount

    Rechnitz sought. (Id. at 39:9-18). Yet Rechnitz’s testimony at Seabrook’s second trial indicated

    that $20 million was the number Rechnitz and Seabrook discussed when Seabrook first agreed to

    the bribe. Seabrook agreed with Rechnitz to a kickback of $100,000 to $150,000 based on

    COBA investing $20 million. (Seabrook 2d Trial Tr. at 648:5-9.)

                   Rechnitz and Huberfeld had other discussions that demonstrated that Rechnitz

    intended to elicit at least $20 million in investment from COBA. In December 2014, Huberfeld

    told Rechnitz that Seabrook would be receiving only $60,000 based on the fund's performance.

    (Seabrook 2d Trial Tr. at 684:3-5,10-14.) Anticipating a negative reaction, Huberfeld and

    Rechnitz agreed to a new method for paying the kickbacks that would yield $100,000 for


2
    Near the start of sentencing, this Court asked “What’s the relative culpability of a person who
    facilitates a bribe, the person who gives the bribe, and the person who takes the bribe?” (Dec.
    19, 2020 Tr. at 29:13-20.) The government declined to provide an answer. It should be noted
    that Rechnitz not only facilitated and gave the bribe, he also originated the whole scheme and
    urged it forward.

                                                     5
         Case 1:16-cr-00389-AKH Document 82 Filed 02/27/20 Page 9 of 14




Seabrook, if $20 million was invested. (Id. at 684-85.) Although Rechnitz testified that he

thought at the time that COBA had only $15 million invested with Platinum, he brought the new

kickback scheme to Seabrook. (Id. at 908:10-11, 709:19-25.) Thus, every payment plan

Huberfeld and Rechnitz agreed to and pitched to Seabrook was based on a $20 million COBA

investment. This makes sense because Rechnitz sought to work with Huberfeld to extract as

much as possible from COBA from the start. During the December 2013 trip to the Dominican

Republic, Seabrook initially suggested a COBA investment of $5 to $7 million. (Id. at 638:17-

20.) When Rechnitz reported back to Huberfeld after that trip, though, Rechnitz made it clear

that he saw this as merely the first installment, since the investment would "start[] with 5 to $7

million just initially, and it would grow over time." (Id. at 641:8-9 (emphasis added.))

               Rechnitz then worked with Huberfeld to facilitate this growth: after COBA put in

its first $10 million, Huberfeld said that he wanted to get “real money from [COBA], 20 million,

50 million, 100 million.” (Seabrook 2d Trial Tr. at 657:1-2.) Rechnitz obliged. When the

prosecutor asked if, “to get more money from Mr. Seabrook, [Rechnitz] endeavor[ed] to continue

to impress him,” Rechnitz responded “yes.” (Id. at 657:5-6.) Rechnitz intended to push as much

of COBA’s retirement funds to Platinum Partners as he could get Seabrook to invest and as much

as Rechnitz could get away with through the bribery scheme he conceived. As the Court wrote

in its October 30, 2019 Order, “Rechnitz’ testimony shows clearly that he knew that Norman

Seabrook, for a bribe, was willing to place all, or at the very least a substantial portion, of the

[COBA] pension funds in Platinum Partners .” (Dkt. 73 at 3 (emphasis added.))

               In sum, the record cannot support a finding that Rechnitz was less culpable than

Huberfeld or Seabrook. This is especially so when one considers that $10 million in restitution

by Rechnitz would represent barely more than half of COBA’s $19 million in total losses, and



                                                  6
             Case 1:16-cr-00389-AKH Document 82 Filed 02/27/20 Page 10 of 14




    only two thirds of the amount that Rechnitz knew COBA invested. Rechnitz was not half as

    culpable as Huberfeld or Seabrook. Rechnitz was, at the very least, equally culpable, and his

    restitution obligation should be joint and several liability for $14.25 million, the full unpaid

    balance of COBA’s loss.


    III.    RECHNITZ’S FINANCIAL CLAIMS HAVE BEEN UNDERMINED BY NEW
            INFORMATION

                    At Rechnitz’s sentencing hearing, the Court was troubled by the state of the

    record regarding his financial condition. The Court observed that it could not rely on the

    financial information provided by Rechnitz and that his living expenses were exorbitant.

    Nevertheless, the Court gave Rechnitz the benefit of the doubt in fashioning a repayment plan of

    $500,000 per year. (Dec. 19, 2020 Tr. at 41:4-9.) But, since sentencing, new information has

    emerged further undermining Rechnitz’s already doubtful claim to need an extended period of 20

    years to make restitution payments. Chasing payments to COBA through the year 2040 provides

    dim hope to COBA.

                    The MVRA provides that “[t]he court may . . . accept notification of a material

    change in the defendant’s economic circumstances . . . from the victim.” 18 U.S.C. § 3664(k).

    Once a court receives this notification, it “may, on . . . the motion of . . . the victim, adjust the

    payment schedule, or require immediate payment in full, as the interests of justice require.” Id.3




3
    Where a restitution order is deficient in light of the obligations of the MVRA, the CVRA is the
    proper mechanism for challenging that order. See Fed. Ins. Co., 882 F.3d at 359 (noting that the
    CVRA is the only tool for vindicating restitution rights provided by the MVRA).
                                                                                                     (cont’d)

                                                       7
            Case 1:16-cr-00389-AKH Document 82 Filed 02/27/20 Page 11 of 14




    Here, Rechnitz did not fully disclose his financial circumstances at sentencing, and newly

    uncovered information suggests he can make COBA whole on a shorter timeline.4

                   Rechnitz’s financial disclosures appeared incomplete even at sentencing. There,

    the Court noted that Rechnitz claimed to be the “majority owner of a real estate acquisition

    management and development firm [which] remains active and . . . owns and/or controls more

    than one property.” Yet Rechnitz provided no details about the properties controlled. (Dec. 19,

    2020 Tr. at 40-41.) Rechnitz also indicated that he had no salary, and was using $35,000 to

    $50,000 a month in personal loans from his business, Jadelle Jewelry and Diamonds, LLC, to

    cover living expenses. These expenses, the court noted in turn, “show[ed] a degree of lavishness

    that is hard to understand in relationship to [Rechnitz’s] debts,” including, $17,000 per month in

    rent and $5,000 in groceries and supplies. (Id at 40:7-12.) Altogether, this Court stated that it

    did not get “a sense of reliability from the figures given,” (Id. at 40:19-20), and concluded that

    “that nothing [in Rechnitz’s] financial statements is reliable.” (Id. at 41:3.)

                   A February 10, 2020 complaint filed in the Superior Court of California reflects

    that this Court’s intuition was accurate. The complaint alleges that Rechnitz was able to provide

    a $400,000 2012 Bugatti sports car and $7,000,000 in diamonds as collateral for loans from

    Victor Norval totaling $5,800,000. (Ex. B., ¶ 16-18, 29.) Also, the complaint alleges that


4
    The failure to fully disclose financial resources at sentencing makes their discovery a material
    change in economic circumstances. In United States v. Grant, the court observed that
    “[s]urely . . . there would be a remedy that would permit the gathering of assets that were
    unknown to the authorities as the result of a defendant’s dishonesty.” 235 F.3d 95, 100 (2d Cir.
    2000). The Tenth Circuit approved of this reasoning in United States v. Grigsby, holding that
    “[w]here . . . the court finds that a defendant failed to disclose (or knowingly concealed) assets at
    sentencing that would affect his ability to pay restitution, on later discovery of those assets, the
    court may modify its order of restitution as the interests of justice require . . . .” 665 F. App’x
    701, 708 (10th Cir. 2016); see United States v. Troper, No. 09-cr-0057 (LAK), 2017 WL
    1167330, at *4 n.12 (S.D.N.Y. Mar. 28, 2017) (“This Court agrees with the Tenth Circuit [on the
    logic of Grigsby].”)

                                                      8
         Case 1:16-cr-00389-AKH Document 82 Filed 02/27/20 Page 12 of 14




Rechnitz then took back the diamonds, liquidating both them and the $5,800,000 loan. (Id. ¶ 31,

35.) The complaint further includes a copy of an executed security agreement reflecting

Rechnitz’s agreement to secure a portion of his loans to Norval with the Bugatti sports car and

jewelry. (Ex. B., Ex. A.) Nothing in the discussion of Rechnitz’s finances or ability to repay

COBA suggest that these millions of dollars in diamonds and loans were considered as his order

of restitution was fashioned.

                The “primary and overarching goal of the MVRA is to make victims of crime

whole [and] to compensate these victims for their losses and to restore the[m] to their original

state of well-being.” United States v. Thompson, 792 F.3d 273, 277 (2d Cir. 2015) (alteration in

original) (citation omitted). Accordingly, on the receipt of new information, the MVRA gives

this Court the discretion to “adjust [a restitution] payment schedule . . . as the interests of justice

require.” § 3664(k). Here, greater restitution payments are essential as COBA struggles to

recover in the wake of Rechnitz, Seabrook and Huberfeld’s fraud. Their scheme inflicted a

double blow: COBA lost $15 million from its members’ retirement funds and $4 million from its

operating funds. (Ex. A, ¶ 4, 5.) Every member of COBA’s Annuity Fund, almost 10,000

correction officers, lost 20 percent of their retirement annuity because of this scheme. Some

faced individual losses of almost $12,000. (Dec. 19, 2020 Tr. at 36, 4-11.) Correction officers

perform extraordinarily challenging work. They already face rates of suicide substantially higher

than the general population. Steven J. Stack & Olga Tsoudis, Suicide Risk Among Correctional

Officers: A Logistic Regression Analysis, 3 Archives of Suicide Research 183 (1997). They also

deal with rates of PTSD that exceed even those of combat veterans. Amy E. Lerman, Officer

Health and Wellness: Results From the California Correctional Officer Survey 4 (2017). It is




                                                   9
        Case 1:16-cr-00389-AKH Document 82 Filed 02/27/20 Page 13 of 14




tragic for COBA’s members to survive such a daunting career only to find their retirement

jeopardized by fraud.

               COBA too has been harmed. Dealing with this fraud and its fallout has taken

thousands of hours that could have been devoted to providing members with services. (Ex. A, ¶

21.) The $4 million loss from its operating fund also has taken a toll: before the fraud, COBA

operated from 75 Broadway in the heart of downtown Manhattan. Afterward, it was forced to

relocate to a windowless basement in Queens. (Ex. A, ¶ 25.)

               As an organization for the law enforcement community, COBA sympathizes with

the need to promote cooperation from men like Rechnitz. It also is sensitive to the value in

allowing a father to return to his family and restart his life. Accordingly, as COBA’s President

Elias Husamudeen stated at sentencing, COBA has no interest in further prison time. All COBA

sought was “restorative justice of a direct kind.” (Dec. 19, 2020 Tr. at 38, 1- 3.) Immediate

restitution would support COBA’s mission and its members’ retirements. The Court should

make restitution payable immediately, and should not allow more time for repayment unless and

until Rechnitz reliably demonstrates a need for extended payment terms.




                                                10
        Case 1:16-cr-00389-AKH Document 82 Filed 02/27/20 Page 14 of 14




                                       CONCLUSION

              For the reasons set forth above, the Court should order defendant Jona Rechnitz to

be jointly and severally responsible for immediate repayment of the balance of COBA’s loss:

$14.25 million.


Dated: February 27, 2020


                                                   Respectfully submitted,


                                                   /s/ Christopher Gunther


                                                   Christopher Gunther
                                                   Skadden, Arps, Slate, Meagher & Flom LLP
                                                   Four Times Square
                                                   New York, NY 10036
                                                   Telephone: (212) 735-3000
                                                   Facsimile: (212) 735-2000
                                                   Christopher.Gunther@Skadden.com

                                                   Attorney for The New York City Correction
                                                   Officers’ Benevolent Association




                                              11
